internal_revenue_service number release date index number ------------------------- -------------------------------- ----------------------------------------------------- ------------------------------------------------------ ------------------------------- in re --------------------------------------------------- ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-122555-17 date date legend taxpayer corp development company holding_company state a state b state c state d regulator regulator year date date ----------------------------------------------------- ----------------------------------- --------------------------------- ----------------------------------------------- ------------------------- --------------- -------------- --------------- ---------- ------------------------------------------------------- -------------------------------------------------------- ------- ------------------------ -------------------------- plr-122555-17 date ------------------- dear ------------------- this letter responds to a request for a private_letter_ruling dated date and subsequent correspondence submitted on behalf of taxpayer for a ruling concerning the application of the normalization rules under sec_168 of the internal_revenue_code and sec_1_167_l_-1 of the income_tax regulations to internal restructurings of certain of its members the relevant facts as represented in your submissions are set forth below facts taxpayer is an electric transmission utility headquartered in state a which owns and operates electric transmission assets in state a state b state c and state d various investor owned utilities ious municipalities and electric cooperatives own taxpayer in addition corp taxpayer’s corporate manager owns a de_minimis interest in taxpayer regulator regulates taxpayer for tariffed rates determined under formula ratemaking on a rate base rate of return basis taxpayer’s assets are used predominantly in the trade_or_business of furnishing or selling electrical energy and the rates that taxpayer has charged for furnishing or selling electricity have been established or approved by regulator taxpayer is treated as a partnership for federal tax purposes taxpayer uses accelerated methods of depreciation and a normalization method_of_accounting for its public_utility_property and has established deferred tax_reserves for the public_utility_property for ratemaking purposes taxpayer calculates deferred tax expense and accumulated deferred federal_income_tax adfit consistent with the normalization method_of_accounting in accordance with regulator policy for ratemaking purposes deferred tax expense is recovered in taxpayer’s cost of service and adfit is an offset to taxpayer’s rate base in year taxpayer restructured its business taxpayer established entities for its business development activities outside its traditional footprint to separate those activities from its operations within its traditional footprint the business development entities were set up to be a sister structure to that of taxpayer and corp prior to the reorganization all of the operations related to jurisdictions in its traditional footprint were held by taxpayer following the reorganization all business development activities relating to jurisdictions outside taxpayer’s traditional footprint were held by development company the investors in taxpayer that participate in development company own their interest in development company through holding_company plr-122555-17 when seeking approval for the business development restructuring regulator required certain of taxpayer’s iou members to transfer their taxpayer partnership interests to affiliated nonregulated entities to accomplish the regulator directive the affected iou members transferred their respective taxpayer interests from their regulated utility subsidiaries to non-regulated affiliates the transfers were made to affiliated entities in the respective members’ consolidated federal_income_tax groups taxpayer continues its investment in the public_utility_property assets reflected on taxpayer’s books taxpayer represents that no transfer of taxpayer assets took place and no journal entries were recorded in taxpayer’s financial statements for the transfers taxpayer has a sec_754 election in effect the transfers of taxpayer interests by iou members to their non-regulated affiliates were treated as exchanges for sec_743 purposes thus taxpayer made sec_743 basis adjustments to its assets for the benefit of the transferee partners the non-regulated affiliates at the time of the transfers an iou member’s gain resulting from the transfer of the taxpayer interests to the non-regulated affiliates remains deferred for as long as the iou member’s transferred interest remains within its respective consolidated groups in accordance with the matching_rule in sec_1_1502-13 of the consolidated_return_regulations the deferred intercompany gain will be recognized as the taxpayer allocates to the non-regulated affiliates depreciation and amortization deductions attributable to the sec_743 basis adjustments when the iou intercompany transfers of the partnership interests occurred no journal entry was made on taxpayer’s regulated books of account its public_utility_property assets remained within taxpayer at all times before during and after the transaction taxpayer represents that the sec_743 adjustments are not increases in the basis of the property on taxpayer’s regulated books further taxpayer represents that the sec_743 adjustments and the depreciation of those adjustments do not change taxpayer’s public_utility_property for ratemaking purposes and are not associated with taxpayer’s cost of service ratemaking regulator approved taxpayer’s proposed reorganization in its order dated date that order was conditioned on taxpayer’s representations including taxpayer’s commitment to hold customers harmless from any transaction-related costs and taxpayer’s representation that the transaction will not impact their regulator jurisdictional accounts taxpayer’s subsequent filing filed on date contains the same representations and commitments in an order dated date authorizing disposition of the facilities regulator again noted taxpayer’s commitment to hold all of their transmission customers harmless from transaction-related costs taxpayer makes the following additional representations first the members of the consolidated_group will treat the transaction consistent with sec_1_1502-13 second plr-122555-17 the transfers of interests in taxpayer do not result in a disparity between the partners’ basis in their interests in taxpayer and taxpayer’s basis in its assets last the iou intercompany transfers did not result in a termination of taxpayer under sec_708 ruling requested taxpayer requests a ruling that a normalization violation will not occur if taxpayer does not adjust existing adfit balances to account for the consequences of the sec_743 basis_adjustment resulting from taxpayer’s restructuring transaction law and analysis sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 defines in part public_utility_property as property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof prior to the revenue reconciliation act of the definition of public_utility_property was contained in sec_167 and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be are regulated ie have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer the definitions of public_utility_property contained in sec_168 and former sec_46 are essentially identical sec_1_167_l_-1 restates the statutory definition providing that property will be considered public_utility_property if it is used predominantly in a public_utility activity and the rates are regulated sec_1 l - b provides that rates are regulated for such purposes if they are established or approved by a regulatory body the terms established or approved are further defined plr-122555-17 to include the filing of a schedule of rates with the regulatory body that has the power to approve such rates even if the regulatory body has taken no action on the filed schedule or generally leaves undisturbed rates filed the regulations under former sec_46 specifically sec_1_46-3 expand the definition of regulated rates the expanded definition embodies the notion of rates established or approved on a rate of return basis this notion is not specifically provided for in the regulations under former sec_167 nevertheless there is an expressed reference to rate of return in sec_1_167_l_-1 the operative rules for normalizing timing differences relating to use of different methods and periods of depreciation are only logical in the context of rate of return regulation the normalization method which must be used for public_utility_property to be eligible for the depreciation allowance available under sec_168 is defined in terms of the method the taxpayer uses in computing its tax expense for purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account thus for purposes of applying the normalization rules the definition of public_utility_property is the same for purposes of the investment_tax_credit and depreciation former sec_167 generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items in order to use a normalization method_of_accounting sec_168 requires a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation for property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 then the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference plr-122555-17 sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base hereinafter referred to as the consistency rule in order to satisfy the consistency rule there must be consistency in the treatment of costs for rate base regulated depreciation expense tax expense and deferred tax revenue purposes the normalization rules would be violated if the federal_income_tax component of cost of service reflected depreciation of taxpayer’s costs that are not included in rate base or the depreciation component of cost of service based on the foregoing we conclude that a normalization violation will not occur if taxpayer does not adjust existing adfit balances to account for the consequences of the sec_743 basis_adjustment resulting from taxpayer’s restructuring transaction this ruling is expressly conditioned upon taxpayer’s representation that the restructuring transaction will not impact taxpayer’s public_utility_property for ratemaking purposes and is not associated with taxpayer’s cost of service ratemaking except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion was requested and no opinion is expressed or implied concerning the application of any consolidated_return regulation under sec_1502 to the transfers of the partnership interests this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-122555-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely david a selig senior counsel branch office of associate chief_counsel passthroughs special industries
